DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments to claims 1, 6-8, 13-15, 20 and 21. Claims 1-22, as originally filed 09/29/2021, are pending and have been examined on the merits (claims 1, 8, and 15 being independent). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 5 and 12, the phrases “P tokens” render the claim(s) indefinite because the claim(s) include(s) an acronym that is a word formed by abbreviating a phrase by combining certain letters of words in the phrase, thereby rendering the scope of the claim(s) unascertainable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for administering fractionalized interests in assets which contains the steps of receiving, generating, transferring, burning, maintaining, and initiating.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 15 are direct to a system, and claim 8 is direct to a process, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for administering fractionalized interests in assets is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as . As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: generating… a plurality of fungible tokens of a token category, burning… the tokens of the collection of N fungible tokens, maintain… a record indicating present ownership, initiating… a time period, releasing… the physical asset, and generating… a second plurality of fungible tokens.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a non-fungible token, transferring… ownership of the plurality of fungible tokens, receiving… a collection of N fungible tokens, transferring… ownership of the non-fungible token, receiving… a buyout offer from the buyout user, and receiving… a second non-fungible token do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e. a decentralized network, a memory storing instructions, a smart contract, a decentralized ledger, and processor) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology 
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a decentralized network, a memory storing instructions, a smart contract, a decentralized ledger, and processor) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-7, 9-14, and 16-22 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2, 9,and 16, the step of “…. in response to receiving, from the second account, the collection of N fungible tokens, burn the tokens of the collection of N fungible tokens.”, in claims 3, 10, and 17, the step of “…. maintain a record indicating present ownership of each of plurality of fungible tokens.”, in claims 4, 11, and 18, the step of “…. administer buyout procedures, in which a buyout user may obtain N of the plurality of 2Appl. No. 17/387,768 Dkt. No. 4927-101 fungible tokens under rules that prevent or discourage holdouts.”, in claims 5 and 12, the step of “…. receiving a buyout offer 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-7, 9-14, and 16-22, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 8, and 15 above.  Merely claiming the same process for generating fungible tokens and transferring ownership of fungible tokens in a physical asset does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Doney, US Publication Number 2020/0342539 A1 in view of Wiklof et al. (hereinafter Wiklof), US Publication Number 20210241243 A1.
Regarding claim 1:
Doney discloses the following:
A system (reads on [0002] “a system for managing data relating to tokenized assets”) for administering fractionalized interests in assets (reads on [0009] “The liquidity token can be created as a non-fungible token in accordance with a class definition, and wherein the liquidity token included a unique token identifier and the liquidity token can be wrapped with a digital fungible token by assigning ownership of the liquidity token to the fungible token to thereby create a data structure that permits fractional ownership of the assets and revenue represented by 
a memory storing instructions (reads on [0039] “The platforms may be configured by machine-readable instructions which may include one or more instruction modules. The instruction modules may include computer program modules stored in non-transient memory.”), the instructions defining a smart contract (reads on [0045] “smart contract can be deployed on a distributed ledger that implements AssetRegistry module 104 to enable issuance of non-fungible tokens representing individual assets.”) configured to be stored on a decentralized ledger and which is programmed to: (Doney: See Fig. 1 and paragraph [0045], and see also [0039])
receive (reads on “Non-fungible tokens in the Asset Registry are assigned a wallet 210”), from a first account, a non-fungible token, the non-fungible token comprising (reads on “the unique token ID”) data identifying an asset;
in response to receiving the non-fungible token, generate (reads on “A non-fungible fund token 600 can be coupled with (i.e., "wrapped with") a fungible token”) a plurality of fungible tokens of a token category associated with the asset, the plurality of fungible tokens comprising  (reads on “Any asset token can be wrapped with a fungible token ….. to facilitate fractional ownership of the asset and reuse logic for corporate functions built for non-fungible tokens”) a number (N) tokens which collectively represent 100% ownership of at least one non-fungible token; (Doney: See paragraph [0084] “Anon-fungible fund token 600 can be coupled with (i.e., "wrapped with") a fungible token, such as token 200 using the IAssetManagementFungible interfaces to facilitate trading and other transactions. Any asset token can be wrapped with a fungible token implementing the IAssetManagementFungible interface to facilitate fractional ownership of the asset and reuse logic for corporate functions built for non-fungible tokens, such as dividend distributions to shareholders, shareholder voting, corporate communications and more. Tokens implementing IAssetManagementFungible structure include new smart contract interfaces (AddAssetRequest, RemoveAssetRequest) that extend the ERC20 standard (Ethereum fungible token).”, and see also [0085] “The fungible token implementation also includes an interface (IAsset ManagementFungible.GetAsset) to permit authorized parties to inspect the asset(s) that underlies the shares represented by the fungible token. The valuation functions exposed by the non-fungible token, which is coupled with the fungible token, permit the shareholder (owner of fungible tokens) to easily calculate their percentage ownership of the underlying assets. For example, if the NAV for 
transfer (reads on “Shares in a fund are represented by a fungible token and can be owned by one or more wallets”) ownership of the plurality of fungible tokens to the first account (reads on “one or more wallets”); (Doney: See paragraph [0087] “Shares in a fund are represented by a fungible token and can be owned by one or more wallets or by assets as shown at 706. A smart contract linked to the fungible token exposes ownership and management functions for fungible assets in a fund, as shown at 708.”, and see also [0085] “The valuation functions exposed by the non-fungible token, which is coupled with the fungible token, permit the shareholder (owner of fungible tokens) to easily calculate their percentage ownership of the underlying assets. For example, if the NAV for an underlying asset is $1,000,000 and a wallet holds 100 of 1000 total shares (10%) in circulation of the that asset, then the total NAV of the fungible tokens in that wallet representing 100 shares is $100,000.”, and notes: Doney teaches a fungible token is owned by multiple wallets such as one or more accounts.)
Doney does not explicitly discloses the following, however Wiklof further teaches:
receive (reads on “If the second user exchanges proprietary rights assets exchange system 2302 tokens for the tokens representing the proprietary rights asset”), from a second account (reads on “the second user”), a collection of N fungible tokens (reads on “proprietary rights assets exchange system 2302 tokens”) of the token category (reads on “the tokens representing the proprietary rights asset”) associated 
in response to receiving (reads on “If the second user exchanges proprietary rights assets exchange system 2302 tokens…”), from the second account (reads on “the second user”), the collection of N fungible tokens (reads on “proprietary rights assets exchange system 2302 tokens”), transfer (reads on “transferring the tokens representing the proprietary rights asset from the first user to the second user.”) ownership of the non-fungible token to the second account. (Wiklof: See paragraph [0228] “The blockchains recorded the transaction indicating that tokens representing the proprietary rights asset have been transferred from the first user to the second user. If the second user exchanges proprietary rights assets exchange system 2302 tokens for the tokens representing the proprietary rights asset, then the blockchain systems 2306 record the transactions transferring certain tokens from the second user to the first user and transferring the tokens representing the proprietary rights asset from the first user to the second user.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify permitting fractional ownership of the assets by assigning ownership of the liquidity token to the fungible token of Doney to include transferring and recording the tokens representing the proprietary 
Regarding claim 2:
Doney does not explicitly discloses the following, however Wiklof further teaches:
The system of claim 1, wherein the smart contract is further programmed to: in response to receiving, from the second account, the collection of N fungible tokens, burn the tokens of the collection of N fungible tokens. (Wiklof: See paragraph [0207] “For example, the licensee may purchase 5 proprietary rights asset tokens on the exchange from the lowest-priced seller and pay the 5 proprietary rights asset tokens into the license generator. At that point, a license certificate may be created and the 5 proprietary rights asset tokens burned, reducing the outstanding supply of proprietary rights asset tokens.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify permitting fractional ownership of the assets by assigning ownership of the liquidity token to the fungible token of Doney to include updating the tokens representing the proprietary rights asset from the first user to the second user, as taught by Wiklof, in order to provide a more secure handing of fractional ownership of the asset.
Regarding claim 3:
Doney does not explicitly discloses the following, however Wiklof further teaches:
The system of claim 1, wherein the smart contract is further programmed to: maintain a record indicating present ownership of each of plurality of fungible tokens. (Wiklof: See paragraph [0228] “The blockchains recorded the transaction 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify permitting fractional ownership of the assets by assigning ownership of the liquidity token to the fungible token of Doney to include updating the tokens representing the proprietary rights asset from the first user to the second user, as taught by Wiklof, in order to provide a more secure handing of fractional ownership of the asset.
Regarding claim 4:
Doney discloses the following:
The system of claim 1, wherein the smart contract is further programmed to: administer buyout procedures, in which a buyout user may obtain N of the plurality of fungible tokens under rules that prevent or discourage holdouts. (Doney: See paragraphs [0084] “Any asset token can be wrapped with a fungible token implementing the IAssetManagementFungible interface to facilitate fractional ownership of the asset and reuse logic for corporate functions built for non-fungible tokens, such as dividend distributions to shareholders, shareholder voting, corporate communications and more. Tokens implementing IAssetManagement Fungible structure include new smart contract interfaces (AddAssetRequest, RemoveAssetRequest) that extend the ERC20 standard (Ethereum fungible token).”; [0116] “Linking fungible tokens to the non-fungible IAssetFund token provides new utility for fund shares. Shares may be: held for income (dividends) or growth; transferred as payment; held in escrow as collateral; monetized through used to participate in fund governance through proxy voting.”; [0151] “it may be useful to split rights in a common share into separate tokens that function differently with one representing voting rights and the other representing beneficial ownership of income or equity proceeds.”)
Regarding claim 6:
Doney does not explicitly discloses the following, however Wiklof further teaches:
The system of claim 1, wherein the asset indicated by the non-fungible token is a physical asset held by a custodian that has agreed to release the physical asset upon receipt of the non-fungible token. (Wiklof: See paragraph [0206] “if the issuer is uncertain about market reception and wants to test the waters, it may offer proprietary rights asset tokens in a limited amount initially, say 20% of the proprietary rights asset tokens created, and retain the remaining 80%. Remaining proprietary rights asset tokens may be released periodically, according to demand, if the issuer is pleased with the market reception.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify permitting fractional ownership of the assets by assigning ownership of the liquidity token to the fungible token of Doney to include holding proprietary rights asset tokens and releasing them in control, as taught by Wiklof, in order to provide more options handing of fractional ownership of the asset.
Regarding claim 7:
Doney does not explicitly discloses the following, however Wiklof further teaches:
The system of claim 1, wherein the smart contract is further programmed to: receive (reads on [0228] “If the second user exchanges proprietary rights assets exchange system 2302 tokens for the tokens representing the proprietary rights asset”) a second non-fungible token, the second non-fungible token (reads on “the proprietary rights asset blockchain token may be a non-fungible token”) comprising data identifying a second asset (reads on “each of the plurality of proprietary rights asset blockchain tokens represents a fractional portion of ownership of the plurality of proprietary rights assets”), the second asset being equivalent to the first asset; and (Wiklof: See paragraphs [0010] “the proprietary rights asset blockchain token may be a non-fungible token having a value set according to an exchange rate to a fungible token.”; [0013] “each of the plurality of proprietary rights asset blockchain tokens represents a fractional portion of ownership of the plurality of proprietary rights assets.”, and see also [0228])
in response to receiving the second non-fungible token, generate (reads on “a non-fungible token having a value set according to an exchange rate to a fungible token”) a second plurality of fungible tokens, the plurality of fungible tokens and the second plurality of fungible tokens being of the same token category (reads on “each of the plurality of proprietary rights asset blockchain tokens represents a fractional portion of ownership of the plurality of proprietary rights assets”), the second plurality of fungible tokens comprising (reads on “each of the plurality of proprietary rights asset blockchain tokens represents a fractional portion of ownership of the plurality of proprietary rights assets”) N tokens. (Wiklof: See paragraphs [0010] “the proprietary rights asset blockchain token may be a non-
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify permitting fractional ownership of the assets by assigning ownership of the liquidity token to the fungible token of Doney to include the tokens representing the proprietary rights asset from the first user to the second user, as taught by Wiklof, in order to provide a more secure handing of fractional ownership of the asset.
Regarding claim 15:
Claim 15 is similar scope of claim 1 and the limitations below are further taught by Wiklof. 
receive a first instruction from a first user, the first instruction indicating a willingness to sell one or more fungible tokens, each of the one or more fungible tokens representing a fractionalized interest in a category of assets; (Wiklof: See paragraph [0243] “receiving, from the first user via the user interface, an order to exchange a first quantity of cryptographic currency held by the first user for a second quantity of asset tokens held by a second user and representing at least a fractional interest in the proprietary rights asset.”)
receive a second instruction from a second user, the second instruction indicating a willingness to buy the one or more fungible tokens; and (Wiklof: See paragraph [0228] “The blockchains recorded the transaction indicating that tokens 
initiate a transfer of ownership of the one or more fungible tokens to the second user; (Wiklof: See paragraph [0228] “If the second user exchanges proprietary rights assets exchange system 2302 tokens for the tokens representing the proprietary rights asset, then the blockchain systems 2306 record the transactions transferring certain tokens from the second user to the first user and transferring the tokens representing the proprietary rights asset from the first user to the second user.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify permitting fractional ownership of the assets by assigning ownership of the liquidity token to the fungible token of Doney to include transferring and recording the tokens representing the proprietary rights asset from the first user to the second user, as taught by Wiklof, in order to provide a more secure handing of fractional ownership of the asset.
Regarding claim 22:
Doney discloses the following:
The system of claim 15, the system being further configured to: take (reads on “an equivalent number of IOUs (digital version of the settlement amount) are burned (i.e., destroyed) from the Base (escrow) Wallet”) custody of the one or more fungible tokens; and (Doney: See paragraph [0187] “At Step 2, Custody Wallet (Bridge Outbound) enacts IGateway Payment to send value to Destination Wallet. 
Doney does not explicitly discloses the following, however Wiklof further teaches:
maintain a record indicating ownership of the one or more fungible tokens; (Wiklof: See paragraph [0228] “The blockchains recorded the transaction indicating that tokens representing the proprietary rights asset have been transferred from the first user to the second user.”)
wherein the step of initiating a transfer of ownership of the one or more fungible tokens to the second user comprises updating the record to reflect a change of ownership from the first user to the second user without recording the ownership transfer on the decentralized ledger or the smart contract. (Wiklof: See paragraph [0228] “The blockchains recorded the transaction indicating that tokens representing the proprietary rights asset have been transferred from the first user to the second user….then the blockchain systems 2306 record the transactions transferring certain tokens from the second user to the first user and transferring the tokens representing the proprietary rights asset from the first user to the second user.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify permitting fractional ownership of the assets by assigning ownership of the liquidity token to the fungible token of Doney to include transferring and recording the tokens representing the proprietary 
Regarding claim 8: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claims 9 and 16: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claims 10 and 17: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claims 11 and 18: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claims 13 and 20: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Regarding claims 14 and 21: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Prior Art
The Examiner respectfully rescinds the 35 USC §103 rejection on claims 5, 12, and 19.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695
December 23, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/3/2022